DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed 11 May 2022.
Claims 1-204 were previously cancelled by Preliminary Amendment.
No claims have been canceled.
No claims have been amended.
Claims 205-224 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments





The Examiner agrees with Applicant’s argument that Bronicki et al., US Patent Application Publication 2021/0374836 A1 (“Bronicki”) does not qualify as prior as the subject matter disclosed in Bronicki and the claimed invention were both owned by, or subject to an obligation of assignment to Trax Technology Solutions Pte Ltd.  Therefore, the rejection of Claims 205-224 under 35 U.S.C. § 103 is respectfully withdrawn.

Examiner’s Statement of Reasons for Allowance
Best U.S. References:  Szabo et al., US Patent 7,130,814 B2 (“Szabo”) in view of Bronicki et al., US Patent Application Publication 2021/0374836 A1 (“Bronicki”).in view of Dornbush et al., US Patent 9,792,578 B2 (“Dornbush”) teaches a system and method to automate consumer replenishment shopping and the management of inventory levels.
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor renders the claims obvious either alone or in combination.  Szabo does not teach analyzing captured image data and predicting an inventory shortage of at least one product in a user’s electronic shopping list prior to the fulfillment of the shopping order.  The combined art of Szabo and Dornbush does not teach automatically updating the user’s electronic shopping list based on the predicted inventory shortage or the availability of a substitute product and notifying the user that their shopping list has been automatically updated.  Therefore, the combination of limitations, clearly presented in the claims of this Application are novel, unobvious and allowable.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687